                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH RODRIGUEZ,
     Plaintiff,

          v.                                          CIVIL ACTION N0.19-CV-0736
                                                                    ........, .
                                                                      .,,. . . ""'
                                                                                  -,~~~




COMMISSARY STAFF,
    Defendant.                                                           APR ... 1 2019

                                         MEMORANDUM

TUCKER,J.                                                                   MARC~         q, 2019
          Prose Plaintiff Joseph Rodriguez, a State inmate currently incarcerated at SCI Phoenix,

filed this civil action pursuant to 42 U.S.C. § 1983 against "Commissary Staff." (ECF No. 2.)

The Court previously granted leave to proceed in forma pauperis and dismissed his Complaint

with leave to amend. (ECF No. 6.) Rodriguez has now filed an Amended Complaint ("AC").

For the following reasons, we dismiss the AC with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

I.        FACTS

          In the original Complaint Rodriguez alleged that on December 31, 2018, he took a

laxative pill and subsequently was taken to the medical department at SCI Phoenix "for serious

stomach pains." (Compl. at 13.)1 He stated that he had ordered the laxatives from commissary

at SCI Phoenix and that they were expired when he received them. (Id. at 3-4.) Rodriguez "was

treated and prescribed medication." (Jd. at 3.) Based on these allegations, Rodriguez claimed

that his rights under the Eighth Amendment were violated. (Id. at 11.) He sought $500,00.00 in




1
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
    compensatory damages and $500,000.00 in punitive damages. (Id. at 13.) The original

    Complaint was dismissed without prejudice because, inter alia, he named the entire Commissary

    Staff at the institution rather than identifying specific individuals who were personally involved

    in a violation of his rights, and Rodriguez's allegations regarding the sale of expired laxatives

    were not sufficient! y serious to give rise to a violation of the Eighth Amendment. (ECF No. 5.)

    His AC essentially repeats the same allegations but attempts to identify a specific defendant.

    (ECF No. 7.)2

    II.     STANDARD OF REVIEW

            Because the Court has granted Rodriguez leave to proceed in forma pauperis, 28 U .S.C. §

    1915(e)(2)(B)(i) requires the Court to dismiss the Complaint if it is frivolous. A complaint is

    frivolous if it "lacks an arguable basis either in law or in fact," Neitzke v. Williams, 490 U.S. 319,

    325 (1989), and is legally baseless if it is "based on an indisputably meritless legal theory."

    Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Also, 28 U.S.C. § 1915(e)(2)(B)(ii)

    requires the Court to dismiss the Complaint if it fails to state a claim. Whether a complaint fails

    to state a claim under § 1915(e )(2)(B)(ii) is governed by the same standard applicable to motions

 to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184

 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint

contains "sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (quotations omitted). Conciusory




2
 Th~ Court n~tes that the Clerk docketed the AC as a "Response" presumably b
Rodriguez entitled the fir ''R        d ,,                                    ecause
Clerk to file the AC as ~ ::;arat:s~~~u~e!~ the accompanying Order, the Court will direct the
                                                    2
allegations do not suffice. Id. As Rodriguez is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Atty Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.   DISCUSSION
        As the Court stated in the prior Memorandum, Rodriguez's allegations regarding the sale

of expired laxatives are not sufficiently serious to give rise to a violation of the Eighth

Amendment. See Mitchell v. Sepowski, No. 1:13-cv-05159 (ALC), 2014 WL 4792101, at *4

(S.D.N.Y. Sept. 25, 2014) (concluding same regarding allegations that commissary had sold

 expired toothpaste for four (4) weeks). Moreover, nothing in the original Complaint suggested

 that the unnamed staff member who sold Rodriguez the expired laxatives had a sufficiently

 culpable state of mind to suggest that he or she acted with deliberate indifference to Rodriguez's

 health.

           Nothing in Rodriguez's AC cures these defects. 3 While Rodriguez attempts to identify a

 specific unnamed employee - a ''female defendant who works at Phoenix Prison Commissary

 Dept." (see AC at 111.B.) - he alleges only that ''even if defendant did not attempt to cause harm

 or was unconscious to the expiration laxative pills - she is still responsible for any damage or

 pain that caused plaintiff to land in the Medical dept." He also asserts that the Defendant should

 be "accountable for her/His poor supervision in her/his duty." (ECF No. 7 at 3.) These

 allegations are insufficient to allege deliberate indifference to a serious medical need. See

 Estelle v. Gamble, 429 U.S. 97, 104 (1976); Farmer v. Brennan, 511 U.S. 825,835 (1994);




 3
  In?ee?, Rodriguez attached a photocopy of one laxative package showing the product had an
 exp1rat1on date of"l2/2018." (ECF No. 2 at 6.) Rodriguez's allegation that he took the laxative
 on December 31, 2018 establishes that his allegation that this product was expired lacks an
 arguable basis in fact.
                                                3
Wilson v. Seiter, 501 U.S. 294,298 (1991). Because Rodriguez has failed to allege that this

Defendant acted with a state of mind equivalent to a reckless disregard of a known risk of harm,

the AC is dismissed pursuant to§ 1915(e)(2)(B)(ii) for failure to state a claim. Because

Rodriguez bas already had one opportunity to cure the defects noted by the Court, and bis new

 allegations fall far short of the deliberate indifference standard, the dismissal will be with

 prejudice since further amendments would be futile.


 IV.     CONCLUSION
         For the foregoing reasons, the Court will dismiss with prejudice Rodriguez's AC for

  failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). An appropriate Order follows.

                                                 BY THE COURT:



                                                   ~.fifa&k_ _
                                                  PETRESE B. TUCKER, J.




                                                       4
